Title: To John Adams from William Stephens Smith, 21 January 1796
From: Smith, William Stephens
To: Adams, John



Dear Sir.
New York Jany. 21st. 1796.

I take the liberty of introducing to your acquaintance the Bearer of this, Mr. Wm: Langworthy, Author of a much approved work entitled "an Attempt to promote the Commercial interest of Great Britain,” a Copy of which, I believe he presented you with he is a Gent. of Science and abilities, who has been invited to this Country, as a proper theatre for the exercise of his talents and who lately arrived in this City with his family—disgusted with the scenes in the old world, he seeks tranquility in the new, and proposes to make our Country the place of his future residence—He was the intimate friend and Companion of Mr. Cranch in England & I believe is some how related to the family—he is ambitious of paying his respects to the President, to whom he wishes to present his Book. Both yourself & The President will find him a Gent. of extensive information, & whose talents may probably be used to great national advantage, will you do me the favour of permitting him to accompany you to the Levee, and presenting him to The President, or if he should be admitted to a private interview, I think The President will not consider the time misspent—The Children are all getting well over the measles & Mrs: Smith enjoys her usual good health, & Joins me in sincere wishes for your health & Happiness. I am Dr. Sir / Your most Obdt. Servt.
W: S: Smith